8 N.Y.3d 1006 (2007)
In the Matter of ROBERT WARD et al., Petitioners, and
JUSTO RICHARDS, Appellant,
v.
ELIOT SPITZER, Respondent.
Court of Appeals of the State of New York.
Submitted April 9, 2007.
Decided June 7, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally *1007 determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.